DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is response to amendment filed 4/2/2021. As directed by amendment: Claims 1-4 are pending, Claim 1 has been amended, no claims are canceled, no claims are withdrawn, and Claims 2-4 have been added.
Applicant’s amendment to the specification has overcome each and every objection previously set forth in Non-Final Office Action mailed 10/2/2020, therefore each and every specification objection are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/2/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lueck et al. (US 2016/0213443; hereinafter “Lueck”) in view of Boulis et al. (US 2016/0074119; hereinafter “Boulis”) and McGhie (US 2012/0265098) under 35 U.S.C. §103.
Claim Rejections - 35 USC § 112
Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 4 introduce a second frame, wherein the second frame is configured to be connected to the frame. However, neither a second frame nor the connection of the second frame to the frame is properly disclosed in the application filed. The specification and drawings of the current Application only disclose one frame.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lueck in view of Boulis and McGhie.
With regards to claim 1, Lueck discloses a medical assembly for guiding a plurality of syringe needles into the body of a patient and for holding the plurality of syringe needles in the body of the patient, the medical assembly comprising:
a frame (Fig. 2, #20a, #20b, #40) comprising two elongate parallel supports (See Fig. 2, #20a, #20b) attached to one another by at least one adjustable central arm (See Fig. 2, #40, [0037] “one longitudinal support assembly 40 extending between and operatively coupled to the first and second transverse support assemblies 20a, 20b” and [0042] “longitudinal support assembly 40 can have a length that is adjustable to permit independent axial movement of the first and second end portions 46, 48 of the longitudinal support assembly relative to the 
a plurality of ports (Fig. 3, #32 and [0036] “at least one connector securely coupled to the shaft 22a, 22b of the transverse support assembly 20a, 20b”) attached to each elongate parallel support (Fig. 2, #20a, #20b).
However, Lueck fails to disclose:
a fastener for fastening the frame to the body of the patient.
Nonetheless, Boulis teaches a frame/platform (Fig. 2, #400) comprising a fastener (See [0045] “fasteners (e.g. screws) (fasteners not shown), for example, to attach or fixate the platform to a region of the patient”) for fastening the frame to the body of the patient (See [0045] “fasteners (e.g. screws) (fasteners not shown), for example, to attach or fixate the platform to a region of the patient”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Lueck such that it contains a fastener for fastening the frame to the body of the patient as taught by Boulis. One of ordinary skill in the art would have been motivated to make this modification, as the fasteners allow for the temporary fixation of the platform/frame to a target region (e.g. head/neck/spine) of the patient (See [0028] of Boulis), which would allow for the secure positioning of an instrument for delivering a therapy to a target region (See [0023] of Boulis). The therapy may include but is not limited to injections, biopsy, fusion, injections of therapeutics (e.g. stem cells, biologicals, small molecule therapies, protein-based therapies, etc., or stimulation (See [0022] of Boulis).
The medical assembly of Lueck modified in view of the teaching of Boulis will hereinafter be referred to as the medical assembly of Lueck and Boulis.
The medical assembly of Lueck and Boulis fails to teach the following:
wherein each of the plurality of ports comprises a hollow tube for guiding a syringe needle into the body of the patient and for holding the syringe needle in the body of the patient so that a substance may be injected from the syringe needle into the body of the patient.
Nonetheless, McGhie teaches a frame (See Fig. 1, #10) comprising a hollow tube (See Fig. 1, #14) for guiding a syringe needle into the body of the patient (See [0028] “Tube 14 is a hollow circular cylinder in this embodiment configured and sized to receive and retain…other type of needle or syringe…Tube 14 can be…repositioned…as desired”) and for holding the syringe needle in the body of the patient (See [0004] “a needle stand can also be used to guide and stabilize the needle at a chosen angle and location while the needle is inserted through the skin of a patient”) so that a substance may be injected from the syringe needle into the body of the patient (The syringe needle of McGhie that is inserted into the body of the patient is fully capable of injecting a substance. Furthermore, the medical assembly of Lueck and Boulis teach about the secure positioning of an instrument, such as the syringe needle of McGhie, for delivering a therapy, such as an injection, into the body of the patient.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Lueck and Boulis such that each of the plurality of ports of the medical assembly of Lueck and Boulis have a hollow tube of McGhie attached to each of the plurality of ports. By attaching a hollow tube to each of the plurality of ports of Lueck and Boulis, a clinician would be able to guide a syringe needle into the body of the patient and hold the syringe needle in the body of the patient with each of the hollow tubes such that a substance may be injected from the syringe needle into the body of the patient. One of ordinary skill in the art would have been motivated to make this modification, in order to receive and retain a needle 
The medical assembly of Lueck and Boulis modified in view of the teaching of McGhie will hereinafter be referred to as the medical assembly of Lueck, Boulis, and McGhie.
With regards to claim 2, the medical assembly of Lueck, Boulis, and McGhie teaches the claimed invention of claim 1, and Lueck further teaches a second frame (Fig. 2, #66, #68, #100) wherein the second frame is configured to be connected to the frame (See Fig. 2, which shows the frame #20a, #20b, #40 connected with the second frame #66, #68, #100).

With regards to claim 3, Lueck teaches a method for guiding a plurality of syringe needles into the body of a patient and for holding the plurality of syringe needles in the body of the patient, the method comprising: 
providing a plurality of surgical tools (See [0055] “the frame can comprise at least one connector 32 securely coupled to the shaft of the first transverse support assembly 22 and configured to engage and support a surgical tool” each connector/port can support a surgical tool therefore there is a plurality of surgical tools); 
providing a medical assembly comprising: 
a frame comprising two elongate parallel supports (Fig. 2, #20a, #20b) attached to one another by at least one adjustable central arm (See Fig. 2, #40, [0037] “one 
a plurality of ports (Fig. 3, #32 and [0036] “at least one connector securely coupled to the shaft 22a, 22b of the transverse support assembly 20a, 20b”) attached to each elongate parallel support (See Fig. 2, #20a, #20b).
However, Lueck fails to disclose:
a fastener for fastening the frame to the body of the patient; and
fastening the frame to the body of the patient.
Nonetheless, Boulis teaches a frame (Fig. 2, #400) comprising a fastener (See [0045] “fasteners (e.g. screws) (fasteners not shown), for example, to attach or fixate the platform to a region of the patient”) for fastening the frame to the body of the patient (See [0045] “fasteners (e.g. screws) (fasteners not shown), for example, to attach or fixate the platform to a region of the patient”), and Boulis teaches the step of fastening the frame to the body of the patient (See [0045] “the platform 400 may be fixated to a spine of a patient by spinal screws”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of guiding of Lueck such that the medical assembly contains a fastener for fastening the frame to the body of the patient and fastening the frame to the body of the patient as taught by Boulis. One of ordinary skill in the art would have been motivated to make this modification, as the fasteners allow for the temporary fixation of the platform/frame to a target region (e.g. head/neck/spine) of the 
The method of guiding of Lueck modified in view of the teaching of Boulis will hereinafter be referred to as the method of guiding of Lueck and Boulis.
The method of guiding of Lueck and Boulis fails to teach the following:
providing a plurality of syringe needles;
wherein each of the plurality of ports comprises a hollow tube for guiding a syringe needle into the body of the patient and for holding the syringe needle in the body of the patient so that a substance may be injected from the syringe needle into the body of the patient; and
inserting the plurality of syringe needles through the hollow tubes of the plurality of ports.
Nonetheless, McGhie teaches a frame (See Fig. 1, #10) comprising a hollow tube (See Fig. 1, #14) for guiding a syringe needle into the body of the patient (See [0028] “Tube 14 is a hollow circular cylinder in this embodiment configured and sized to receive and retain…other type of needle or syringe…Tube 14 can be…repositioned…as desired”) and for holding the syringe needle in the body of the patient (See [0004] “a needle stand can also be used to guide and stabilize the needle at a chosen angle and location while the needle is inserted through the skin of a patient”) so that a substance may be injected from the syringe needle into the body of the patient (The syringe needle of McGhie that is inserted into the body of the patient is fully capable of injecting a substance. Furthermore, the method of guiding of Lueck and Boulis teaches about the secure positioning of an instrument, such as the syringe needle of McGhie, for 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of guiding of Lueck and Boulis such that each of the plurality of ports of the method of guiding of Lueck and Boulis have a hollow tube of McGhie attached to each of the plurality of ports. By attaching a hollow tube to each of the plurality of ports of Lueck and Boulis, a clinician would be able to insert a syringe needle through each hollow tube attached to each of the plurality of ports, guide a syringe needle into the body of the patient from each of the hollow tubes, and hold the syringe needle in the body of the patient from each of the hollow tubes such that a substance may be injected from each syringe needle into the body of the patient. By inserting a syringe needle through each hollow tube the combination would read upon the limitation of providing a plurality of syringe needles. One of ordinary skill in the art would have been motivated to make this modification, in order to receive and retain a needle or syringe so that a medical practitioner does not need to hold the needle in place while image guidance or fluoroscopy is used. Exposure to X-rays or other radiation during the image guidance creates a risk for the medical practitioner (See [0006] and [0028] of McGhie). Therefore, modifying the plurality of ports such that each port contains a hollow tube to guide and retain a syringe needle into the patient would reduce the risk of exposure for medical practitioners. Furthermore, it would have been prima facie obvious to substitute the surgical tool of the method of guiding of 
The method of guiding of Lueck and Boulis modified in view of the teaching of McGhie will hereinafter be referred to as the method of guiding of Lueck, Boulis, and McGhie.
With regards to claim 4, the method of guiding of Lueck, Boulis, and McGhie teaches the claimed invention of claim 3, and Lueck further teaches:
providing a second frame (Fig. 2, #66, #68, #100); and 
connecting the second frame to the frame (See Fig. 2, which shows the frame #20a, #20b, #40 connected with the second frame #66, #68, #100).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783